Case 0:18-cv-61358-BB Document 59 Entered on FLSD Docket 03/04/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-61358-BLOOM/Valle

 AARON VANTREASE,

        Plaintiff,

 v.

 UNITES STATES POSTAL SERVICE,

       Defendant.
 __________________________________/

                            ORDER ON MOTION TO DISMISS
                     COUNT II OF PLAINTIFF’S AMENDED COMPLAINT

        THIS CAUSE is before the Court upon Defendant the United States Postal Service’s

 (“USPS”) Motion to Dismiss Count II of Plaintiff’s Amended Complaint, ECF No. [46]

 (“Motion”), filed on February 5, 2019. On February 18, 2019, the Court granted Plaintiff’s request

 for an extension of time to respond to the Motion until February 28, 2019. See ECF No. [57].

 Plaintiff failed to respond to the Motion by the applicable deadline and did not request additional

 time in which to do so. The Court notes that under the Local Rules, the failure to respond to a

 motion may be deemed sufficient cause to grant the motion by default. See S.D. Fla. L.R. 7.1(c).

 Nevertheless, the Court will consider the merits of the Motion.

        Plaintiff was an employee of USPS, and alleges that USPS failed to properly pay him

 regular and overtime wages. See ECF No. [42] (“Amended Complaint”).              In the Amended

 Complaint, Plaintiff asserts claims under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.,

 (“FLSA”) (Counts I and III), and a claim for unpaid wages under Florida law (Count II). In the

 Motion, USPS argues that the Court should dismiss Count II, the state law unpaid wage claim,

 because there is no explicit waiver of sovereign immunity for wage claims arising under state law.
Case 0:18-cv-61358-BB Document 59 Entered on FLSD Docket 03/04/2019 Page 2 of 2
                                                               Case No. 18-cv-61358-BLOOM/Valle

        “The United States cannot be sued except as it consents to be sued.” Powers v. United

 States, 996 F.2d 1121, 1124 (11th Cir. 1993). “The terms of the federal government’s ‘consent to

 be sued in any court define that court’s jurisdiction to entertain the suit.’” JBP Acquisitions, LP v.

 United States ex rel. F.D.I.C., 224 F.3d 1260, 1263 (11th Cir. 2000) (quoting United States v.

 Sherwood, 312 U.S. 584, 586 (1941)).        “[T]he existence of [the government’s] consent is a

 prerequisite for jurisdiction.”   Asociacion de Empleados del Area Canalera (“ASEDAC”) v.

 Panama Canal Comm’n, 453 F.3d 1309, 1315 (11th Cir. 2006).               “A waiver of the Federal

 Government’s sovereign immunity must be unequivocally expressed in statutory text.”                Id.

 (quotation omitted).

        Upon review, there is no explicit waiver of sovereign immunity for wage claims under state

 law, and thus Count II is due to be dismissed for lack of jusridiction. See, e.g. Bufkin v. United

 States, 522 F. App’x 530, 531-32 (11th Cir. 2013) (affirming dismissal for lack of jurisdiction of

 claim against Internal Revenue Service absent explicit waiver of sovereign immunity).

        Accordingly, the Motion, ECF No. [46], is GRANTED and Count II of the Amended

 Complaint is dismissed for lack of jurisdiction.

        DONE AND ORDERED in Chambers at Miami, Florida, this 4th day of March, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                    2
